DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Information Disclosure Statement
The information disclosure statements filed 02 August 2019 and 03 January 2020 each fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 10, claim limitation “position logging module adapted to …” uses the generic placeholder “module” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the claim limitation is interpreted under 35 USC 112(f) as corresponding to any device capable of performing the claimed function since there is no corresponding structure described in Applicant’s specification.
Similarly, claim limitation “vector information module adapted to …” has been interpreted under 35 USC 112(f) as corresponding to any device capable of performing the claimed function since there is no corresponding structure described in Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 9-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 9, the term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, Examiner has considered the claim without the relative term.

Regarding claim 10, claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

	Regarding claim 11, the claim is rejected due to its dependence on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koltermann (US 2016/0103228).

	Regarding claim 1, Koltermann discloses a phantom 1 comprising a vessel 2 for containing a tissue equivalent liquid (water or any other liquid having comparable density) and adapted to pass a beam of test radiation into the vessel 2, a detector 110 110 being supported within the vessel 2 and movable therein along an expected path of the beam of test radiation; wherein the detector 110 is a 2-dimensional detector adapted to determine the spatial intensity and energy deposition of the beam (par. [0004], [0010]-[0014], [0055]-[0062], fig. 1-2).

	Regarding claim 6, Koltermann discloses the phantom of claim 1, wherein the vessel 2 contains a tissue equivalent liquid (water or any other liquid having comparable density; par. [0055]).

	Regarding claim 7, Koltermann discloses the phantom of claim 6, wherein the tissue equivalent liquid is water (par. [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann as applied to claim 1 above, and further in view of Hitachi (EP 2 634 601; a copy is included with Applicant’s Information Disclosure Statement filed 02 August 2019).

	Regarding claim 2, Koltermann discloses the phantom of claim 1, but does not expressly disclose a second detector collinear with and spaced apart from the first detector, the second detector also being supported within the vessel and movable therein along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is a 2-dimensional detector adapted to determine the spatial intensity and energy deposition of the beam.
Hitachi discloses a first 2-dimensional detector (one of a plurality of sensors in sensor section 203) adapted to determine the spatial intensity and energy deposition of a beam of test radiation and a second detector (another of a plurality of sensors in sensor section 203)  collinear with and spaced apart from the first detector along an expected path of the beam of test radiation in line with the first detector, wherein the second detector is a 2-dimensional detector adapted to determine the spatial intensity and energy deposition of the beam (Abstract, par. [0028]-[0031], [0064], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Hitachi to include a second detector collinear with and spaced apart from the first detector, the second detector also being supported within the vessel and movable therein along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is a 2-dimensional detector adapted to determine the spatial intensity and energy deposition of the beam.
	One would have been motivated to do so to gain an advantage recited in Hitachi of being able to measure depth dose distributions (Hitachi, par. [0004]).

	Regarding claim 5, as best understood, Koltermann modified teaches the phantom of claim 2, wherein at least one of the first detector and the second detector is a multi-channel detector such as a pixel detector array (Hitachi, par. [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the further teachings of Hitachi.
Hitachi of permitting independent acquisition of data (Hirasawa, par. [0048]).

	Regarding claim 9, as best understood, Koltermann modified teaches the phantom of claim 1, but does not expressly disclose the expected path of the beam of test radiation is horizontal.
	Hitachi discloses an expected path of a beam of test radiation is horizontal (Abstract, par. [0028]-[0031], [0064], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Hitachi so that the expected path of the beam of test radiation is horizontal.
	One would have been motivated to do so to gain an advantage recited in Hitachi of being able to measure depth dose distributions (Hitachi, par. [0004]).
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann as applied to claim 1 above, and further in view of Hirasawa (US 2015/0306427).

	Regarding claim 3, Koltermann discloses the phantom of claim 1, but does not expressly disclose the vessel comprises at least one wall having a window therein, which window is adapted to pass the beam of test radiation to the tissue equivalent liquid.
Hirasawa discloses a vessel (of phantom 3) comprises at least one wall having a window 6 therein, which window 6 is adapted to pass a beam 4 of test radiation to a tissue equivalent liquid (par. [0029], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Hirasawa so that the vessel comprises at least one wall having a window therein, which window is adapted to pass the beam of test radiation to the tissue equivalent liquid.
	One would have been motivated to do so to gain an advantage recited in Hirasawa of reducing the amount of radiation absorbed by the wall of the phantom (Hirasawa, par. [0029]).
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi as applied to claim 2 above, and further in view of Tonner (US 2015/0196779).

	Regarding claim 4, Koltermann modified teaches the phantom of claim 2, but does not expressly disclose at least one of the first detector and the second detector is silicon based.
	Tonner discloses a detector is silicon-based (Abstract, par. [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Tonner so that at least one of the first detector and the second detector is 
	One would have been motivated to use silicon to provide an advantage recited in Tonner of permitting energy-selective x-ray detection (Tonner, par. [0017]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann as applied to claim 7 above, and further in view of Campbell (US 2010/0041005).

	Regarding claim 8, Koltermann discloses the phantom of claim 7, but does not expressly disclose the water is deionized water.
	Campbell discloses water in a phantom is deionized water (Abstract, par. [0053]-[0055], table 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Campbell so that the water is deionized water, since it has been held to be obvious to select a known material on the basis of its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to do so to gain an advantage recited in Campbell of providing a desired PCA concentration (Campbell, par. [0053]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann as applied to claim 1 above, and further in view of Hoshino (US 2015/0327834).

	Regarding claim 10, as best understood, Koltermann discloses a radiation detection system 100, comprising the phantom of 1 claim 1; and a driven movable support 11 for the detector 110 adapted to move the detector 110 along the expected path of the beam of test radiation (par. [0055]-[0062] , fig. 1-2).
	Koltermann does not expressly disclose a controller adapted to control the position of the detector; a position logging module adapted to log the position of the detector within the vessel; a vector information module adapted to receive an output signal from the detector and process information determined by the detector.
	Hoshino discloses a controller 19 and a processor 50 used in conjunction with a phantom (par. [0061]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Hoshino to include a controller adapted to control the position of the detector; a position logging module (i.e., a processor) adapted to log the position of the detector within the vessel; a vector information module (i.e., the processor) adapted to receive an output signal from the detector and process information determined by the detector.
	One would have been motivated to do so to gain an advantage of being able to automate control of the system.

Regarding claim 11, as best understood, Koltermann modified teaches the radiation detection system as claimed in claim 10 wherein driven movable support 10 comprises a linear stage 111 (Koltermann, par. [0057]. fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884